Petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit. Motion for leave to proceed in forma pauperis and petition for writ of certiorari as to Juan Lauriano-Esteban granted, judgment vacated, and case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Esquivel-Quintana v. Sessions, 581 U.S. ----, 137 S.Ct. 1562, --- L.E.2d ---- (2017). The petition for writ of certiorari as to Rafael Moreno-Orenellas is denied.